





Exhibit 10.2


 


TIVO CORPORATION
EXECUTIVE SEVERANCE AND ARBITRATION AGREEMENT


THIS EXECUTIVE SEVERANCE AND ARBITRATION AGREEMENT (the “Agreement”) is made and
entered into as of July 23, 2018 by and between TiVo Corporation, a Delaware
corporation (the “Company”) and Raghavendra Rau (“Executive”). Capitalized terms
used but not otherwise defined in this Agreement shall have the meanings set
forth in Executive’s offer letter agreement with the Company (the “Offer
Letter”).


WHEREAS, the Board has recommended and authorized the Company to enter into a
severance agreement in the form hereof with Executive;


WHEREAS, the Board has determined that, in the event of a possible threatened or
pending sale or other change in control of the Company, it is imperative that
the Company and the Board be able to rely upon Executive to continue in
Executive’s position, and that the Company be able to receive and rely upon
Executive’s advice, if requested, as to the best interests of the Company and
its stockholders without concern that Executive might be distracted by the
personal uncertainties and risks created by any such possible transactions; and


WHEREAS, in connection with the foregoing, Executive may, in addition to
Executive’s regular duties, be called upon to assist in the assessment of any
such possible transactions, advise management and the Board as to whether such
proposals would be in the best interests of the Company and its stockholders,
and to take such other actions as the Board might determine to be appropriate.


NOW, THEREFORE, to assure the Company that it will have the continued dedication
of Executive and the availability of Executive’s advice and counsel through the
occurrence of any Change in Control, and to induce Executive to enter into and
remain in the employ of the Company, and for other good and valuable
consideration, the Company and Executive agree as follows:


1.
Payment of Severance Benefit.



(a)    Severance for Qualifying Termination. In the event that Executive’s
employment as interim President & CEO is terminated by the Company or a
Subsidiary (as hereinafter defined) without Cause (as hereinafter defined) and
other than as a result of Executive’s death or Disability, and provided that
such termination constitutes a “separation from service” (as defined under
Treasury Regulation Section 1.409A-1(h), without regard to any alternative
definition thereunder, a “Separation from Service”) (a “Qualifying
Termination”), then subject to Executive’s obligations below, Executive shall be
entitled to receive fully accelerated vesting of the RSU referenced in the Offer
Letter (if it is outstanding and unvested as of the date of such termination),
with such acceleration to be effective as of the 90th day following Executive’s
Separation from Service (collectively, the “Severance Benefits”). No other
vesting acceleration, cash severance or other welfare benefits shall be paid in
connection with a Qualifying Termination.


(b)    Change in Control. In the event that a Change in Control occurs and the
RSU referenced in the Offer Letter (if it is outstanding and unvested as of the
date of such Change in Control) is not assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or substituted for by a similar
award covering the stock of the successor or survivor corporation, or a parent
or subsidiary thereof, with appropriate adjustments as to the number of shares,
then effective and contingent upon such Change in Control occurring, Executive
shall be entitled to receive fully accelerated vesting of the RSU.







--------------------------------------------------------------------------------





(c)    If Executive is entitled to accelerated or continued vesting of the RSU
pursuant to this Agreement, then notwithstanding anything to the contrary set
forth in the terms of the RSU (including any applicable equity incentive plan of
the Company and any agreement evidencing such equity award), in no event will
such RSU be forfeited or terminate prior to (i) the 90th day following
Executive’s Separation from Service.


(d)    Notwithstanding anything to the contrary in this Agreement, the transfer
of Executive’s employment from the Company to a Subsidiary (or to an entity of
which the Company is a Subsidiary) or from a Subsidiary to the Company or to
another Subsidiary (or to an entity of which the Company is a Subsidiary), by
itself, shall not be considered a termination of Executive’s employment.


(e)    For purposes of this Agreement, “Change in Control” means any of the
following events: (i) any “person” or “group” (as defined in or pursuant to
Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) other than the Company, a subsidiary of the Company or other
company affiliated with the Company is or becomes the “beneficial owner” (as
defined in Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly (including by holding securities which are exercisable for or
convertible into shares of capital stock of the Company), of securities of the
Company representing 50% or more of the voting power of the outstanding shares
of capital stock of the Company entitled to vote generally in the election of
directors, so long as, in the case of a Company subsidiary or other affiliated
company becoming such a beneficial owner (a “Top Hat”), stockholders of the
Company immediately prior to such transaction own at least fifty percent (50%)
of the stock of the subsidiary or other affiliated company immediately following
the Top Hat; (ii) the Company sells or exchanges, through merger, assignment or
otherwise, in one or more transactions, other than in the ordinary course of
business, assets which provided at least seventy percent (70%) of the revenues
or pre-tax net income of the Company and its Subsidiaries on a consolidated
basis during the most recently completed fiscal year; or (iii) in transactions
other than a Top Hat, Continuing Directors cease to constitute at least a
majority of the Board, and in the case of a Top Hat, Continuing Directors do not
comprise a majority of the Board of Directors of the entity that becomes the
beneficial owner of the Company’s securities immediately following the Top Hat.
“Continuing Directors” are (A) each director serving on the Board on the date of
this Agreement, and (B) any successor to any such director whose nomination or
selection was approved by a majority of the directors in office at the time of
the director’s nomination or selection. Notwithstanding the foregoing, the
following events shall not constitute a Change in Control: any acquisition of
beneficial ownership pursuant to (i) a reclassification, however effected, of
the Company’s authorized common stock, or (ii) a corporate reorganization
involving the Company or a Subsidiary which does not result in a material change
in the ultimate ownership by the stockholders of the Company (through their
ownership of the Company or its successor resulting from the reorganization) of
the assets of the Company and its Subsidiaries, but only if such
reclassification or reorganization has been approved by the Board.


(f)    For purposes of this Agreement, “Cause” means the occurrence of any one
or more of the following: (i) conviction of any felony or any act of fraud,
misappropriation or embezzlement which has an immediate and materially adverse
effect on the Company or a Subsidiary; (ii) engaging in a fraudulent act to the
material damage or prejudice of the Company or a Subsidiary or engaging in
conduct or activities materially damaging to the property, business or
reputation of the Company or a Subsidiary; (iii) failure to comply in any
material respect with the terms of any applicable employment agreement or any
written policies or directives of the Board which have an immediate and
materially adverse effect on the Company or a Subsidiary and which has not been
corrected within 30 days after written notice from the Company of such failure;
(iv) any material act or omission involving malfeasance or negligence in the
performance of employment duties which has an immediate and materially adverse
effect on the Company or a Subsidiary and which has not been corrected within 30
days after written notice from the Company; or (v) material breach of any other
agreement with the Company, which has an immediate and materially adverse effect
on the Company or a Subsidiary and which has not been cured within 30 days after
written notice from the Company of such breach.


(g)    For purposes of this Agreement, “Disability” means Executive has been
unable to substantially perform his regular employment obligations under the
Offer Letter for more than 120 days in any consecutive 365 day period, after
being provided reasonable accommodation, due to a mental or physical illness,
accident or incapacity. A Disability termination shall occur upon written notice
from the Company given when





--------------------------------------------------------------------------------





Executive is Disabled. Notwithstanding any other provision hereof, nothing in
the definition of Disability herein shall be deemed to affect the Company’s
ability to terminate Executive for “Cause” in the event of substance abuse
(subject to the notice and cure provisions of the Cause definition related
thereto).


(h)    For purposes of this Agreement, “Subsidiary” means (i) any corporation,
foreign or domestic, in which the Company directly or indirectly owns 50% or
more of the issued and outstanding voting stock on an “as converted basis” or
(ii) any partnership, foreign or domestic, in which the Company owns a direct or
indirect interest equal to 50% or more of the outstanding equity interests.


(i)    The Severance Benefits are conditional upon, as applicable: (a) Executive
continuing to comply with Executive’s obligations under his Proprietary
Information, Inventions and Ethics Agreement until Executive receives the
Severance Benefits; and (b) Executive delivering to the Company an effective,
general release of claims in favor of the Company in substantially the form
attached hereto as Exhibit A within 60 days following Executive’s Separation
from Service, provided that the Company may modify the form of such release to
comply with applicable law and in that event (modifying the form to comply with
applicable law) shall determine the form of such release.


2.Welfare Benefits. In the event that the Company is required to provide
continuation of medical insurance coverage under COBRA (as defined below), then
subject to Executive’s timely election of continued medical insurance coverage
in accordance with the applicable provisions of state and federal law (commonly
referred to as “COBRA”), the Executive will be responsible for payment of any
COBRA premium payments (including dependent coverage, if applicable).


3.    Withholding. All amounts payable by the Company hereunder shall be subject
to all federal, state, local and other withholdings and employment taxes as
required by applicable law.


4.    No Solicitation of Employees. Executive hereby agrees that for a period of
one year following the termination of Executive’s employment by or contractual
relationship with the Company, for whatever reason, Executive will not directly
or indirectly solicit, induce or influence any person who is engaged as an
employee or otherwise by the Company or its Subsidiaries to seek employment with
any other business, other than through general advertising not specifically
targeted at such person, nor will Executive provide any information regarding
employees of the Company or its Subsidiaries for the purpose of directly or
indirectly soliciting, inducing or influencing an employee of the Company or its
Subsidiaries to seek employment with any other business, including without
limitation name, e-mail address, telephone or fax numbers, job titles or
compensation information, to the extent not publicly available, to any third
party without the prior written consent of the Company, provided that, nothing
herein shall prohibit Executive from serving as an employment reference upon
request.  Executive acknowledges that such information is proprietary to the
Company and that providing such information for any unauthorized purpose,
including without limitation the direct or indirect solicitation of such
employees for employment, is strictly prohibited, and Executive further
acknowledges that violation of this provision would result in damage to the
Company for which Executive may be held personally liable, and Executive agrees
that should Executive violate this provision, the Company may obtain injunctive
relief as well as actual, incidental, or punitive damages, if appropriate.
    
5.    Arbitration of Claims. The following arbitration provisions shall apply to
any claim brought by Executive or the Company after the date of this Agreement
even if the facts upon which the claim is based arose prior to the execution of
this Agreement.


(a)    Claims Covered by this Agreement. To the maximum extent permitted by law,
the Company and Executive mutually consent to the resolution by arbitration of
all claims or causes of action that the Company may have against Executive or
that Executive may have against the Company or against its officers, directors,
employees, or agents in the capacity as such or otherwise (collectively
“claims”). The claims covered by this Agreement include, but are not limited to,
claims for breach of any contract or covenant (express or implied); tort claims;
claims for discrimination (including, but not limited to, race, sex, sexual
harassment, or any type of unlawful harassment, religion, national origin, age,
marital status, medical condition, disability or sexual orientation); claims for
wrongful





--------------------------------------------------------------------------------





termination in violation of public policy; and claims for violation of any
federal, state, or other governmental law, statute, regulation or ordinance,
including, but not limited to, all claims arising under Title VII of the Civil
Rights Act of 1969, as amended, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act, the California Fair Employment &
Housing Act, the California Labor Code, the Consolidated Omnibus Budget
Reconciliation Act of 1985, the Fair Labor Standards Act or Employee Retirement
Income Security Act.


(b)    Claims Not Covered by the Agreement. Any claims not subject to
arbitration under Section 5(a) above shall be subject to the Company’s
Arbitration Policy as in effect from time to time; provided that, as to claims
by either party for injunctive and/or other equitable relief, the parties
understand and agree that either party may seek and obtain relief from a court
of competent jurisdiction.


(c)     Required Notice of All Claims. The Company and Executive agree that the
aggrieved party must give written notice of any claim to the other party.
Written notice to the Company, or its officers, employees or agents shall be
sent to the Company’s General Counsel. Executive will be given notice at the
last address recorded in his/her personnel file or such other address as
Executive may provide to the Company from time to time following the date of
this Agreement by a writing specifying that it is the address for notice under
this Agreement. The written notice shall identify and describe the nature of all
claims asserted and detail the facts upon which such claims are based. The
notice shall be sent to the other party by certified or registered mail, return
receipt requested.


(d)    Arbitration Procedures. The Company and Executive agree that, except as
provided in this Agreement, any arbitration shall be in accordance with and
under the auspices and rules of the American Arbitration Association
(hereinafter the “Arbitration Service”). The arbitration shall take place in
Santa Clara County, California, unless the parties mutually agree to conduct the
arbitration in a different location. The arbitrator shall be selected by the
mutual agreement of the parties. If the parties cannot agree on a neutral
arbitrator, Executive first, and then the Company, will alternately strike names
from a list provided by the Arbitration Service until only one name remains. The
arbitrator shall have exclusive authority to resolve any dispute relating to the
interpretation, applicability, enforceability or formation of this Agreement,
including but not limited to any claim that all or any part of this Agreement is
void or voidable. The arbitrator shall apply the applicable statute of
limitations to any claim, taking into account compliance with paragraph 5(c) of
this Agreement. The arbitrator shall issue a written opinion and award, which
shall be signed and dated. The arbitrator shall be permitted to award those
remedies that are available under applicable law. The arbitrator’s decision
regarding the claims shall be final and binding upon the parties. The
arbitrator’s award shall be enforceable in any court having jurisdiction
thereof.


(e)    Acknowledgment of Jury Trial Waiver. Executive and the Company understand
that, by this Agreement, Executive and the Company is each waiving his or its
right, as applicable, to have a claim adjudicated by a court or jury. Any party
may be represented by an attorney or other representative selected by the party.


(f)    Arbitration Fees and Costs; Attorneys’ Fees. Executive will be required
to pay an arbitration fee to initiate the arbitration equal to what he/she would
be charged as a first appearance fee in court. The Company shall advance the
remaining fees and costs of the arbitrator. However, to the extent permissible
under the law, and following the arbitrator’s ruling on the matter, the
arbitrator may rule that the arbitrator’s fees and costs be distributed in an
alternative manner.


(g)    Requirements for Modification or Revocation. This agreement to arbitrate
shall survive the termination of Executive’s employment with the Company. It can
only be revoked or modified by a writing signed by the parties that specifically
states an intent to revoke or modify this Agreement.


(h)    Consideration. Executive understands that the provisions for severance
benefits as set forth herein and his continued employment with the Company are
consideration for his/her acceptance of these arbitration provisions. In
addition, the promises by the Company and by Executive to arbitrate claims,
rather than litigate them before courts or other bodies, provide consideration
for each other.







--------------------------------------------------------------------------------





(i)    Violation of this Agreement. Should any party to this Agreement hereafter
institute any legal action or administrative proceeding against the other with
respect to any claim required to be arbitrated under this Agreement or pursue
any arbitral dispute by any method other than arbitration, the responding party
shall recover from the initiating party all damages, costs, expenses and
attorneys’ fees incurred as a result of such action.


6.    Entire Agreement; Effect of Prior Agreements. This is the complete
agreement of the parties on the subjects set forth herein, including benefits
related and unrelated to a Change in Control and arbitration of disputes. This
Agreement supersedes any prior or contemporaneous oral or written understanding
on such subjects. No party is relying on any representations, oral or written,
on the subject of the effect, enforceability, or meaning of this Agreement,
except as specifically set forth in this Agreement. In the event of a conflict
between any of the terms of this Agreement and any of the terms of (i) any of
the agreements related to any equity awards granted to Executive, or (ii) the
Offer Letter, the terms of this Agreement shall prevail. Without limiting the
generality of the foregoing, the arbitration provisions of the arbitration
policy, if any, accompanying the Offer Letter shall be superseded by the
arbitration provisions set forth in this Agreement.


7.    Section 409A. It is intended that all of the severance benefits and other
payments payable under this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Section 409A of the Internal Revenue Code
of 1986, as amended, and the rules and regulations thereunder (the “Code”)
(“Section 409A”) provided under Treasury Regulations 1.409A 1(b)(4), 1.409A
1(b)(5) and 1.409A 1(b)(9), and this Agreement will be construed to the greatest
extent possible as consistent with those provisions and shall otherwise be
interpreted to comply with Section 409A. For purposes of Section 409A
(including, without limitation, for purposes of Treasury Regulation Section
1.409A 2(b)(2)(iii)), Executive’s right to receive any installment payments
under this Agreement (whether reimbursements or otherwise) shall be treated as a
right to receive a series of separate payments and, accordingly, each
installment payment hereunder shall at all times be considered a separate and
distinct payment. To the extent that any reimbursement of expenses or in-kind
benefits provided to Executive under this Agreement are subject to the
provisions of Section 409A: (a) to be eligible to obtain reimbursement for such
expenses Executive must submit expense reports within sixty (60) days after the
expense is incurred, (b) any such reimbursements will be paid as soon as
administratively practicable in accordance with the Company’s timing for expense
reimbursement (but in all cases no later than December 31 of the year following
the year in which the expense was incurred in order to maintain compliance with
Section 409A), (c) the amount of expenses eligible for such expense
reimbursement or the in-kind benefits provided during a taxable year of
Executive shall not affect any expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year, and (d) the right to
reimbursement or to in-kind benefits under this Agreement will not be subject to
liquidation or exchange for another benefit.


Notwithstanding any provision to the contrary in this Agreement, if Executive is
deemed by the Company at the time of Executive’s Separation from Service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i), and if any of the
payments upon Separation from Service set forth herein and/or under any other
agreement with the Company are deemed to be “deferred compensation”, then to the
extent delayed commencement of any portion of such payments is required in order
to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) and the
related adverse taxation under Section 409A, such payments shall not be provided
to Executive prior to the earliest of (i) the expiration of the six-month period
measured from the date of Executive’s Separation from Service with the Company,
(ii) the date of Executive’s death or (iii) such earlier date as permitted under
Section 409A without the imposition of adverse taxation. Upon the first business
day following the expiration of such applicable Section 409A(a)(2)(B)(i) period,
all payments deferred pursuant to this paragraph shall be paid in a lump sum to
Executive, and any remaining payments due shall be paid as otherwise provided
herein or in the applicable agreement. No interest shall be due on any amounts
so deferred.
 
8.    Section 280G. If any payment or benefit to which Executive may be entitled
to receive in connection with a Change in Control or other similar transaction
(the “Payments”, which shall include, without limitation, the vesting of an
option or other non-cash benefit or property) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code and, (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payments shall be equal to the Reduced Amount. The
“Reduced Amount” shall be either (x) the largest portion of the Payments that
would result in no portion of the Payments





--------------------------------------------------------------------------------





being subject to the Excise Tax, or (y) the largest portion, up to and including
the total, of the Payments, whichever amount, after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Executive’s receipt, on an after-tax basis, of the greater amount of the
Payments notwithstanding that all or some portion of the Payments may be subject
to the Excise Tax. If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payments equal the Reduced Amount,
reduction shall occur in the manner that results in the greatest economic
benefit for Executive. Determination of whether Payments would result in the
application of the Excise Tax, and the amount of any reduction that is necessary
so that the Payments equal the Reduced Amount shall be made, at the Company’s
expense, by the independent accounting or other professional services firm
employed by the Company prior to the date on which Executive’s right to any
Payments are triggered (if requested at that time by Executive or the Company)
or such other time as reasonably requested by Executive or the Company.


9.    Amendment. This Agreement may not be amended without the prior written
consent of both Executive and the Company.


10.    No Right to Continued Employment. This Agreement does not constitute a
contract of employment, does not change the status of Executive’s employment and
does not change the Company’s policies regarding termination of employment.
Nothing in this Agreement shall be deemed to give Executive the right to be
retained in the service of the Company or to deny the Company any right it may
have to discharge or demote Executive at any time. No provision of this
Agreement shall in any way limit, restrict or prohibit Executive’s right to
terminate employment with the Company or leave his position as a senior
executive.


11.    Severability. If a court or other body of competent jurisdiction
determines that any provision of this Agreement is invalid or unenforceable,
that provision will be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, or, if it is not possible to so
adjust such provision, this Agreement shall be construed in all respects as if
such invalid or unenforceable provision were omitted. The invalidity and
unenforceability of any particular provision of this Agreement shall not affect
any other provision hereof, and all other provisions of the Agreement shall be
valid and enforceable to the fullest extent possible.


12.
Successors.



(a)     The Company will require any successor, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.


(b)    This Agreement shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributes, devisees and legatees.


13.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard or reference
to the rules of conflicts of law that would require the application of the laws
of any other jurisdiction.
        


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement,
effective as of the date set forth in the first paragraph hereof.


TIVO CORPORATION                        EXECUTIVE


By: __/s/ James E. Meyer______________            By: __/s/ Raghavendra
Rau_______
Name: James E. Meyer, Board Chairman            Name:    Raghavendra Rau
                            
                                                                





--------------------------------------------------------------------------------







Exhibit A
Form of Release of Claims









--------------------------------------------------------------------------------







FORM OF
SEPARATION AGREEMENT AND GENERAL RELEASE
This confidential Separation Agreement and General Release of all claims
(“Agreement”) is made and entered into by and between                     
(referred to as “you” or “your”) and TiVo Corporation, a Delaware corporation,
on behalf of itself and its present and former parent(s), subsidiaries and
affiliated entities (“TiVo” or the “Company”) and all of its and their
respective parents, subsidiaries, successors, assigns, predecessors-in-interest,
related and affiliated entities, and, in such capacities, each of the foregoing
entities’ respective divisions, officers, directors, shareholders, partners,
limited partners, joint ventures, agents, employees, independent contractors,
payroll companies, attorneys, insurers, licensees and assigns, past, present or
future (the “Released Parties”). This Agreement sets forth the terms of your
departure from TiVo in addition to providing you certain consideration in
exchange for your release of Claims (as defined below). We appreciate your
service to the Company and wish you the very best in your future endeavors.
 
1. SEPARATION. Your employment with the Company will end on                 ,
201   (the “Separation Date”). In connection with this separation and in
exchange for the consideration described herein, we desire to resolve any and
all disputes or Claims that you have or may have against the Company.


2. CONSIDERATION. In exchange for the release described in Paragraph 4 below,
and your other obligations under this Agreement, and provided that you sign and
deliver (and do not revoke) this Agreement by the deadline and to the designed
person as set forth herein, we will provide you with the severance benefits
pursuant to the terms of your offer letter with the Company, dated July 23, 2018
(the “Offer Letter”) and those benefits specified in Section 1 of the Executive
Severance and Arbitration Agreement between you and the Company, dated July 23,
2018 (the “Severance Agreement”).


3. FULL PAYMENT. You acknowledge having received full payment of all employment
compensation and benefits (including any wages, salary, accrued vacation, sick
leave, or other legally protected leave, bonuses, health and welfare benefits
and incentive compensation) that you may have earned as a result of your
employment by the Company. The Company owes you, and shall owe you, no further
compensation or benefits of any kind, except as described in Paragraph 2 above.
In light of the payment by the Company of all wages due, the parties further
acknowledge and agree that California Labor Code Section 206.5 is not applicable
to the parties. That section provides in pertinent part:
 
NO EMPLOYER SHALL REQUIRE THE EXECUTION OF ANY RELEASE OF ANY CLAIM OR RIGHT ON
ACCOUNT OF WAGES DUE, OR TO BECOME DUE, OR MADE AS AN ADVANCE ON WAGES TO BE
EARNED, UNLESS PAYMENT OF SUCH WAGES HAS BEEN MADE.


You agree that the payment and benefits set forth in Paragraph 2 above
constitute the entire amount of consideration provided to you under this
Agreement, and that you will not seek any other compensation, benefits, damages,
costs or attorneys’ fees in connection with the matters encompassed in this
Agreement or otherwise associated with your employment by the Company. You
further acknowledge that the consideration provided in this Agreement is in
addition to anything to which you are otherwise entitled or have already been
paid by the Company.


Nothing herein shall constitute a waiver or release of any benefits which are
already vested as of the effective date of this Agreement, under the Company
401k plan or other ERISA-covered benefit plans provided by the Company, and you
shall remain fully entitled to any and all such benefits in accordance with the
terms of the applicable plan, any rights under equity plans and grants, any
provision of the Offer Letter and Severance Agreement that survive termination
of employment, any existing legal or contractual rights to indemnification or
advancement of legal fees, or director and officer liability insurance coverage.


4. RELEASE AND DISCHARGE OF CLAIMS. You and the Company agree that the release
set forth herein will be, and will remain, in effect in all respects as a
complete general release as to the matters released. This release does not
extend to any obligations incurred under this Agreement.







--------------------------------------------------------------------------------





a.
In consideration of the covenants undertaken herein by the Company, you on your
own behalf, and on behalf of your heirs, family members, beneficiaries, trusts,
trustees, executors, and assigns, hereby covenant not to sue and fully release
and discharge the Released Parties and any Employee Benefit Plans funded,
maintained or administered by any of the Released Parties, from any and all
disputes, claims, demands, rights, liens, agreements, contracts, covenants,
actions, suits, causes of action, obligations, debts, costs, expenses,
attorneys’ fees, damages, judgments, orders or liabilities of whatever kind or
nature, in law, equity or otherwise, whether now known or unknown, suspected or
unsuspected, and whether or not concealed or hidden, which you now have, or at
any time have had, arising out of your employment relationship with the Company
or termination thereof or any other events, transactions, occurrences, acts or
omissions related to any of the Released Parties, which occurred prior to your
execution of this Agreement except as provided in the last paragraph of
Section 3 above (the “Claims”). Your release of any such Claims includes, but is
not limited to, any action under any foreign, federal, state or local
constitution, statute, ordinance, rule, regulation or common law. The Claims
that you are releasing in this Agreement, include, without limitation:



i.
all Claims arising out of or in any way connected with your employment with the
Company or the termination thereof (including, without limitation, any Claims
for wages, separation pay, bonuses, employee benefits, whether related to the
Company’s policies or benefit plans, and damages of any kind) with the exception
of any claims that, by statute, may not be waived or released, such as claims
for unemployment insurance benefits, workers’ compensation, statutory indemnity
and any claims for breach of this Agreement;



ii.
all Claims arising out of any employment agreement or any other contracts,
express or implied, or any covenant of good faith and fair dealing, express or
implied, or arising under the Company’s written policies relating to employment,
employment discrimination or harassment;



iii.
any and all Claims under the law of any jurisdiction including those arising out
of common law, whether sounding in contract or in tort, including, but not
limited to, wrongful discharge of employment, constructive discharge,
termination in violation of public policy, retaliation, discrimination,
harassment, failure to accommodate, breach of contract (both express and
implied), breach of a covenant of good faith and fair dealing (both express and
implied), promissory estoppel, quantum meruit, negligent or intentional
infliction of emotional distress, negligent or intentional misrepresentation,
fraud, negligent or intentional interference with contract or prospective
economic advantage, conversion, unfair business practices, conspiracy,
defamation, libel, slander, negligence, personal injury, invasion of privacy,
failure to pay compensation of any kind and/or failure to pay equal compensation
for equal work;



iv.
all Claims arising out of any federal, state, municipal or other governmental
statute, ordinance or wage order, including, without limitation, Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Federal Age
Discrimination in Employment Act of 1967 (“ADEA”), the Family and Medical Leave
Act of 1993, the Equal Pay Act, the Older Workers Benefit Protection Act, the
Americans with Disabilities Act of 1990, the National Labor Relations Act
(“NLRA”), the Employee Retirement Income Security Act of 1974, the Worker
Adjustment and Retraining Notification Act, the Federal Fair Credit Reporting
Act, the California Fair Employment and Housing Act, the California Family
Rights Act, all provisions of the California Labor Code, including but not
limited to Section 201, et seq., the California Government Code, the California
Business and Professions Code Section 17200 et seq., the Orders of the
California Industrial Welfare Commission, and any similar laws or regulations,
whether local, state or federal;








--------------------------------------------------------------------------------





v.
to the extent permitted by law, any Claims or rights that you may have to
monetary damages in connection with any proceeding before the Equal Employment
Opportunity Commission (“EEOC”) or any similar state or local agency;



vi.
any Claims arising out of any dispute over the non-withholding or other tax
treatment of any of the proceeds received by you as a result of this Agreement;
and



vii.
any and all Claims for attorneys’ fees and costs.



5. EFFECTIVE DATE. This Agreement is effective if it is signed by you on or
before                 , 201   and not revoked per Paragraph 6(c) below within
seven (7) calendar days after your signing. The “Effective Date” of this
Agreement is 12:01 a.m. on the eighth (8th) calendar day from your signature
date.


6. ACKNOWLEDGEMENT OF WAIVER OF CLAIMS UNDER THE ADEA. You acknowledge waiving
and releasing any rights under the ADEA and acknowledge that this waiver and
release is knowing and voluntary. You and the Company agree that this waiver and
release does not apply to any rights or claims that may arise after the date on
which you signed this Agreement. You acknowledge that the consideration given
for the release herein is in addition to anything of value to which you were
already legally entitled. By this writing, you further acknowledge receiving
notice that:


a.
you should consult with an attorney of your choosing prior to executing this
Agreement;



b.
you have up to and through                 , 201   (a period of twenty-one
(21) days) to consider the terms, sign, and deliver or postmark this Agreement,
after which the Agreement shall be considered null and void, to Senior Vice
President, HR                 , 2160 Gold Street, San Jose, CA 95002. In the
event that you decide to execute this Agreement in fewer than twenty-one days,
you have done so with the express understanding that you have been given and
voluntarily declined the opportunity to consider this Agreement for a full
twenty-one days;



c.
you have seven (7) calendar days following your execution of this Agreement to
revoke the Agreement. You may revoke this Agreement within the aforementioned
seven-day window by sending a written revocation notice to Senior Vice
President, HR,                 , 2160 Gold Street, San Jose, CA 95002; the
revocation notice must be delivered by the end of the day on, or postmarked by,
the seventh calendar day following the date on which you signed this Agreement;
and



d.
nothing in this Agreement prevents or precludes you from challenging or seeking
a determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties or costs for doing so, unless
specifically authorized by federal law.



7. CALIFORNIA CIVIL CODE SECTION 1542. You represent that you are not aware of
any Claim other than the Claims that are released by this Agreement. You also
understand and agree that this release applies to Claims, known and presently
unknown by you; and this means that if hereafter you discover facts different
from or in addition to those which you now know or believe to be true, that the
releases, waivers and promise not to sue or otherwise institute legal action
shall be, and remain, effective in all respects notwithstanding such different
or additional facts or the discovery of such facts. You acknowledge that you are
familiar with the provisions of California Civil Code Section 1542, which
provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


You, being aware of the above code section, agree to waive any rights that you
may have hereunder, as well as under any other statute or common law principles
of similar effect.





--------------------------------------------------------------------------------









8. NO PENDING OR FUTURE LAWSUITS. You represent that you have not filed any
lawsuits, administrative complaints or made any other charges, either in your
name or on behalf of any other person or entity, against the Company in any
local, state or federal court or with any local, state or federal administrative
agency. You further represent that you have not sustained any work-related
injuries. To the extent permitted by law, you agree that you will not bring any
action in the future in which you seek to recover any damages from the Company
relating to or arising from your employment or your separation from employment
with the Company, other than an action to enforce your rights under this
Agreement. If any organization (governmental or nongovernmental) brings an
action against the Company for any reason, and any money or other benefit is
given to you as a result of the action, you agree to give any proceeds that you
receive from said action to the Company, except that you expressly retain the
right to receive an award for information that you provide to the Securities and
Exchange Commission. Nothing in this Agreement will prohibit you from bringing
an administrative Claim before, communicating with or cooperating with, any
federal, state or local government agency where, as a matter of law, the parties
may not restrict your ability to file such Claim or engage in such communication
or cooperation (including, without limitation, with the EEOC, the National Labor
Relations Board, the Securities and Exchange Commission, the Department of
Justice, the Department of Labor or Congress). You acknowledge, however, that
this Agreement will bar you from recovering any funds in any investigative or
other agency proceeding before the EEOC.


9. NON-DISPARAGEMENT. You and the Company agree, following your final date of
employment with the Company, not to make any statement, or encourage anyone else
to make any statement, that could reasonably be construed as disparaging,
defaming or slandering the other party or, in the case of the Company, its
businesses. Either you or the Company may make truthful statements when
permitted or required by law or by order of any court, governmental agency,
legislative body or other person or body with apparent jurisdiction to require
such statements or to rebut false or misleading statements by others.


10. REFERENCE CHECKS. The Company will respond to reference checks for you
pursuant to its formal policy, that is, it will provide only dates of employment
and compensation level, and you hereby consent to the release of that
information. You agree to direct anyone who requests work verification or
references to contact The Work Number at www.theworknumber.com or 1-800-367-5690
and to use the Company’s Employer Code: 14801.


11. EXPENSE REIMBURSEMENT. The Company and you agree that to the extent that any
requests for reimbursement of business expenses incurred by you during your
employment with the Company are outstanding, such requests will be processed per
the terms of the Company’s Global Travel and Reimbursement Policy.


12. NO ADMISSION OF LIABILITY. This Agreement and the consideration provided
herein shall not in any way be construed as an admission of liability or
wrongdoing on the part of the Released Parties, and they shall not be construed
as such. The Company, on the part of itself and the Released Parties,
specifically disclaims any liability to you or any other person for any alleged
violation of your rights or the rights of any person, or for any alleged
violation of any order, law, statute, duty or contract. Neither this Agreement
nor anything in it shall be admissible in any proceeding as evidence of any
unlawful or wrongful conduct by the Released Parties.


13. TRADING POLICY RESTRICTIONS. Prior to the Separation Date, you shall be
entitled to exercise vested Company stock options and sell vested restricted
stock awards only in accordance with the terms of the applicable stock option
plan, option or restricted stock agreements (as applicable) and Company’s
securities trading policy. Company acknowledges that after the Separation Date
such trading policy shall not restrict you from trading in Company
securities. You acknowledge that you have received a copy of such policy, that
you have been informed that you are subject to the laws regarding insider
trading and that your trading in Company securities is at your sole risk.


14. NON-DISCLOSURE AND RETURN OF PROPERTY. You acknowledge your ongoing
obligation to maintain the confidentiality of all confidential and proprietary
information of the Company. You further represent and warrant that you have
returned, or will promptly return, all keys, credit cards, documents, equipment
and other such materials





--------------------------------------------------------------------------------





that belong to the Company which have been in your custody, possession or
control. Notwithstanding the foregoing, you may retain your address book to the
extent it only contains contact information and the Company shall cooperate to
transfer your cell phone number to you.


15. CONFIDENTIALITY. Except as required by law and as otherwise set forth in
this Paragraph 15, you will keep the terms and amount of this Agreement
confidential and will not disclose them to any third party prior to them being
publicly disclosed by the Company. Notwithstanding the foregoing, you may
disclose the terms of this Agreement to your spouse, legal counsel, accountants
and tax advisors, but only after you have obtained their agreement, for the
benefit of the Company, to abide by this confidentiality agreement. Nothing
herein is intended to or will be construed to impede your right or duty to file
taxes, report income honestly, or disclose this document to taxing authorities.
Nothing herein will be construed to prohibit you from testifying truthfully
under oath, cooperating with any government investigation, reporting possible
violations of federal law or regulation to a governmental agency or entity,
making other disclosures that are protected under the whistleblower provisions
of federal law or regulation or exercising your rights under Section 7 of the
NLRA.


16. COOPERATION REGARDING OTHER CLAIMS AND NON-INTERFERENCE. If any claim is
asserted by or against the Company related to your employment period about which
you have relevant knowledge, you will reasonably cooperate with the Company in
the prosecution or defense of that claim, including by providing truthful
information and testimony as reasonably requested by the Company, provided that
the Company shall use reasonable efforts to limit your travel or interfere with
your other obligations. The Company will reimburse your reasonable expenses
incurred in providing such cooperation. You further agree that you will not
interfere with the Company’s contracts or relationships with its customers,
employees, vendors or others through the unauthorized use or disclosure of the
Company’s confidential, proprietary or trade secret information


17. INDEPENDENT LEGAL COUNSEL. Each party represents that it has hereby been
advised to, and has had the opportunity to, consult with an attorney and has
carefully read and understands the scope and effect of the provisions of this
Agreement. Neither party has relied upon any representations or statements made
by the other party hereto which are not specifically set forth in this
Agreement.


18. ARBITRATION. The parties agree that any dispute, claim, action, or
proceeding arising out of or relating to the subject matter of this Agreement
will be subject to Section 5 of the Executive Severance and Arbitration
Agreement between me and the Company.


19. MISCELLANEOUS. If any part of this Agreement is held to be unenforceable as
written, it shall be enforced to the maximum extent allowed by applicable law
and the remaining parts of this Agreement will remain in full force and effect.
This Agreement shall be binding upon the parties and upon their heirs,
administrators, representatives, executors, successors and assigns, and shall
inure to the benefit of the parties and each of them and to their heirs,
administrators, representatives, executors, successors and assigns. The terms of
this Agreement shall be construed according to their plain meanings and not
construed strictly against the Company. The failure of any party to insist upon
the performance of any of the terms and conditions in this Agreement, or the
failure to prosecute any breach of any of the terms and conditions of this
Agreement, shall not be construed as a waiver of any such terms or conditions.
This entire Agreement shall remain in full force and effect as if no such
forbearance or failure of performance had occurred. This Agreement may be
executed in counterparts, and each counterpart shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.


20. GOVERNING LAW. This Agreement is to be governed by and construed in
accordance with the laws of the State of California as applied to contracts
executed by California residents to be performed entirely within the State of
California. The parties consent to personal jurisdiction and venue in the
federal or state courts located in Santa Clara County, California for purposes
of enforcement of any arbitration award or for any other proceedings related to
the subject matter of this Agreement.


21. ENTIRE AGREEMENT. This is a fully integrated Agreement. It is the entire,
final and complete expression of all agreements between you and the Company
regarding the subject matter of this Agreement, and it supersedes and





--------------------------------------------------------------------------------





replaces all prior discussions, representations, agreements (written or oral),
policies and practices on the subject. You acknowledge that in signing this
Agreement, you are relying solely on what is contained in this written
Agreement, and are not relying on anything not set forth in writing herein, and
that this Agreement may not be modified or amended except by a writing executed
by you and the Senior Vice President of Human Resources.


22. KNOWING AND VOLUNTARY EXECUTION OF AGREEMENT. You understand that you are
releasing potentially unknown Claims, and that you may have limited knowledge
with respect to some of the Claims being released. You acknowledge that there is
a risk that, after signing this Agreement, you may learn information that might
have affected your decision to enter into this Agreement. You assume this risk
of any mistake in entering into this Agreement. This Agreement is executed
voluntarily and without any duress or undue influence with the full intent of
releasing all Claims. You acknowledge that:


a.
you have read this Agreement;



b.
you were, and hereby are, advised in writing by the Company to consult with an
attorney prior to executing this Agreement; and you have been represented in the
preparation, negotiation and execution of this Agreement by legal counsel of
your own choice or you have voluntarily declined to seek such counsel;

 
c.
you understand the terms and consequences of this Agreement and of the releases
it contains;



d.
you are fully aware of the legal and binding effect of this Agreement; and

 
e.
your waiver of rights under this Agreement is knowing and voluntary.



YOU MAY NOT SIGN THIS AGREEMENT BEFORE YOUR SEPARATION DATE OF                 ,
201  .


ON BEHALF OF TIVO CORPORATION
 
 
, Global Human Resources



 
 
 
Signature

 
Dated:
 






